Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 1, 2016

                                        No. 04-15-00801-CR

                                        Casey L. MULLER,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR7483
                        Honorable Lorina I. Rummel, Judge Presiding

                                           ORDER
        On May 26, 2016, Appellant’s court-appointed appellate counsel filed an Anders brief
and a motion to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State,
573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). In counsel’s certification to this
court, Appellant’s counsel explained that he took the following steps:

       (1)     notified Appellant that counsel filed an Anders brief and a motion to
               withdraw, and provided Appellant with a copy of the documents;
       (2)     advised Appellant of his right to review the appellate record and file a pro
               se brief;
       (3)     advised Appellant of his right to file a pro se petition for discretionary
               review should the court of appeals determine the appeal is frivolous; and
       (4)     provided Appellant with a pro se motion for access to the appellate record,
               addressed to the Fourth Court of Appeals, that lacked only Appellant’s
               dated signature.

       See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens,
206 S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89
(Tex. Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
         If Appellant desires to file a pro se brief, we ORDER Appellant to do so within thirty
days of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the
State may file a responsive brief not later than thirty days after the date Appellant’s pro se brief
is filed in this court. See id. R. 38.6(b).
       Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court